                Case 20-11558-KBO          Doc 200-1      Filed 06/22/20     Page 1 of 5




                                   CERTIFICATE OF SERVICE

       I hereby certify that on June 22, 2020, I served or caused to be served the foregoing The AVG

Entities’ Notice of and Demand for Adequate Protection for Interests in Real Property Pursuant to 11

U.S.C. Section 363(e) by CM/ECF upon those parties registered to receive such electronic notifications

in these cases and by First-Class Mail upon those parties listed on the attached service list.


                                                      /s/ Victoria A. Guilfoyle
                                                      Victoria A. Guilfoyle, Esq. (DE Bar No. 5183)
            Case 20-11558-KBO          Doc 200-1   Filed 06/22/20    Page 2 of 5



                                       SERVICE LIST

     24 Hour Fitness Worldwide, Inc.                   Weil, Gotshal & Manges LLP
            Attn: Dan Hugo                       Attn: Ray C. Schrock; Ryan Preston Dahl;
      12647 Alcosta Blvd., Suite 500           Kevin Bostel; Kyle R. Satterfield; Jackson Que
         San Ramon, CA 94583                   Alldredge; Alexander P. Cohen; Jacob Mezei;
                                                Sarah Schnorrenberg; Ramsey W. Scofield
                                                             767 Fifth Avenue
                                                        New York, New York 10153

     Pachulski Stang Ziehl & Jones LL                    Covington & Burling LLP
         Attn: Laura Davis Jones               Attn: Ronald Hewitt; Martin E. Beeler; Todd A.
    919 North Market Street, 17th Floor                         Mortensen
       Wilmington, Delaware 19801                           620 Eighth Avenue
                                                        New York, New York 10018

         Pepper Hamilton LLP                             O’Melveny & Myers LLP
        Attn: David M. Fournier                Attn: Daniel S. Shamah; Diana M. Perez; Adam
       Hercules Plaza, Suite 1500                 P. Haberkorn; John J. Rapisardi; Adam C.
         1313 N. Market Street                                     Rogoff
    Wilmington, Delaware 19899-1709                            7 Times Square
                                                        New York, New York 10036

      Richards, Layton & Finger, P.A.                Office of The United States Trustee
Attn: Mark D. Collins; Michael J. Merchant;                   Attn: Linda Casey
             David T. Queroli                      844 King Street, Suite 2207, Lockbox 35
            One Rodney Square                           Wilmington, Delaware 19801
          920 North King Street
       Wilmington, Delaware 19801

              Wells Fargo                             Kellermeyer Bergensons Services
          Attn: Lindsey Widdis                             Attn: Elva De La Torre
       150 East 42nd St, 40th Floor                        1575 Henthorne Drive
          New York, NY 10017                                Maumee, OH 43537

        Veritas Media Group LLC                      Axiom Construction Company LLC
          Attn: Jason Ballance                              Attn: Brian Melton
        1111 Broadway 3rd floor                            1219 Wunsche Loop
          Oakland, CA 94607                                 Spring, TX 77373

        Raymond Construction Inc.                        DGC Capital Contracting
            Attn: Dawn Quin                              Attn: Maureen Mcfadden
     4407 N. Beltwood Parkway # 106                         506 South 9th Ave
            Dallas, TX 75244                             Mount Vernon, NY 10550



        Club Resource Group Inc.                              AT Kearney Inc
        Case 20-11558-KBO        Doc 200-1   Filed 06/22/20   Page 3 of 5



          Attn: Jennifer                             Attn: John Fiorentino
     1875 N. Macarthur Drive                        227 West Monroe Street
        Tracy, CA 95376                               Chicago, IL 60606

        Muscle Foods USA                            Epsilon Agency LLC
        Attn: Mike Banisch                          Attn: Sekinat Fakoya
         P.O. Box 791126                           3787 Momentum Place
    Baltimore, MD 21279-1126                       Chicago, IL 60689-5337

Cumming Construction Company Inc              Staples Contract & Commercial LLC
       Attn: Adam Lopes                               Attn: Steve Seignious
     1483 East 3850 South                                PO Box 70242
     St. George, UT 84790                         Philadelphia, PA 19176-0242

     Cal Select Builders, Inc.                        SMA Architects PC
       Attn: Gail Newton                               Attn: Nacy Meier
      23253 La Palma Ave                                115 W Main St
     Yorba Linda, CA 92887                             Allen, TX 75013

         PCM Sales Inc                                      Keono
       Attn: Hillarie Rubin                          Attn: Erika Dobrotka
4995 Murphy Canyon Rd., Ste. 300                  205 E. Butterfield Rd # 166
      San Diego, CA 92123                             Elmhurst, IL 60126

           Precor Inc.                              Microsoft Corporation
          Attn: Janine                               Attn: Taimah Vaber
     20031 142nd Ave. NE                               6100 Neil Road
   Woodinville, WA 98072-4002                       Reno, NV 89511-1137

   600 Broadway Partners LLC                       225 5th Avenue NY LLC
        Attn: Alex Adjmi                            Attn: Legal Department
    1412 Broadway 3rd floor                  6922 Hollywood Boulevard, Suite 900
      New York, NY 10018                             Bethesda, MD 20814

      Colorado Pool Systems                      Radius Global Solutions LLC
      Attn: Patrick Kitowski                          Attn: Erica Doshi
 2801 Youngfield Street, Suite 260                    7831 Glenroy Rd
       Golden, CO 80401                               Edina, MN 55439

   Wiedenbach-Brown Co., Inc.                         Piranha Industries
        Attn: Scott King                              Attn: Gail Spencer
    22901 La Palma Avenue                        2801 Youngfield St, Suite 260
    Yorba Linda, CA 92887                             Golden, CO 80401



    Palomar Fitness Partner LP                        1680 Kapiolani LLC
 c/o Pacific Development Partners             Attn: John Stokke, Property Manager
           Case 20-11558-KBO          Doc 200-1    Filed 06/22/20   Page 4 of 5



        Attn: Janet Tanasugarn                             3810 Katella Avenue
    11601 Wilshire Blvd., Suite 2110                      Los Alamitos, CA 94583
        Los Angeles, CA 90025


 Annapolis Towne Center at Parole LLC                       BP-CGCenter I LLC
         c/o PGIM Real Estate                               Attn: Robert Selsam
      Attn: Michael Harrington                        599 Lexington Avenue Suite 1800
            7 Giralda Farms                                New York, NY 10022
          Madison, NJ 07940

         Hoist Fitness Systems                               Costco Wholesale
         Attn: Jason Evenskaas                               Attn: Stacy Wells
        11900 Community Road                                  P.O. Box 34331
           Poway, CA 92064                                   Seattle, WA 98124

     Morris Nichols Arsht & Tunnell                      Weil Gotshal & Manges LLP
         Attn: Derek C. Abbott                              Attn: David R. Singh
         1201 N. Market Street                          201 Redwood Shores Parkway
        Wilmington, DE 19899                             Redwood Shores, CA 94065

   Collins Collins Muir & Stewart LLP                          EScribers LLC
Attn: Bradley J Doucette; Edward J. Riffle             352 Seventh Avenue, Suite #604
            1100 El Centro St                               New York, NY 10001
       South Pasadena, CA 91030

          Barclay Damon LLP                       Allen Matkins Leck Gamble Mallory Natsis
         Attn: Scott L. Fleischer                            Attn: Ivan M. Gold
      1270 Avenue of the Americas                         Three Embarcadero Center
         New York, NY 10020                                       12th Floor
                                                        San Francisco, CA 94111-4074

        Latham & Watkins LLP                               Chaffetz Lindsey LLP
Attn: James S. Ktsanes; Richard A. Levy                     Attn: Alan Lipkin
       330 North Wabash Avenue                               1700 Broadway
               Suite 2800                                       33rd Floor
           Chicago, IL 60611                               New York, NY 10019

          Barclay Damon LLP                                  AKERMAN LLP
           Attn: Ilan Markus                              Attn: John E. Mitchell
    545 Long Wharf Drive, 9th Floor                    2001 Ross Avenue, Suite 3600
         New Haven, CT 06511                                 Dallas, TX 75201



  Law Offices of Kevin S. Neiman, PC                         Prime Clerk LLC
        Attn: Kevin S. Neiman                             One Grand Central Place
     999 18th Street, Suite 1230 S                       60 East 42nd St, Suite 1440
          Case 20-11558-KBO         Doc 200-1   Filed 06/22/20   Page 5 of 5



          Denver, CO 80202                              New York, NY 1016

   Prince George's County, Maryland                       Ballard Spahr LLP
c/o Meyers, Rodbell & Rosenbaum, P.A.            Attn: Katherine E. Anderson Sanchez
    6801 Kenilworth Ave., Ste. 400                      1 E. Washington Street
    Riverdale Park, MD 20737-1385                             Suite 2300
                                                          Phoenix, AZ 85004

           Reed Smith LLP
        Attn: Eric A. Schaffer
     225 Fifth Avenue, Suite 1200
        Pittsburgh, PA 15222
